JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. It is
ORDERED AND ADJUDGED that the district court’s orders filed April 16, 2003 and May 21, 2003 be affirmed. Appellant’s complaint seeks damages from the United States based on an alleged injury arising out of his military service. The district court properly dismissed the complaint for lack of subject matter jurisdiction because the claim is barred by the doctrine of Feres v. United States, 340 U.S. 135, 146, 71 S.Ct. 153, 95 L.Ed. 152 (1950) (the federal government is not hable under the Federal Tort Claims Act for injuries to service members arising out of them military service). The district court did not abuse its discretion in denying appellant’s motion for reconsideration of that order.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.